Filed 2/20/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 39







Gregory Ian Runge, 		Plaintiff and Appellant



v.



Karen Kathleen Runge, 		Defendant and Appellee







No. 20000121







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Ronald L. Hilden, Judge.



AFFIRMED.



Per Curiam.



Edwin W. F. Dyer (argued), Dyer & Summers, P.C., P.O. Box 2261, Bismarck, N.D. 58502-2261, for plaintiff and appellant.  Gregory Ian Runge, 418 E. Rosser Ave., Suite A, Bismarck, N.D. 58501.



Monte L. Rogneby, Vogel Law Firm, P.O. Box 2097, Bismarck, N.D. 58502-

2097, for defendant and appellee.

Runge v. Runge

No. 20000121



Per Curiam.

[¶1]	Gregory Ian Runge appealed the district court’s judgment determining the valuation and division of marital property.  Gregory Runge claims the trial court erred by not explaining the distribution and by dividing the couple’s property inequitably.  We conclude the trial court's distribution of the couple's marital estate is not clearly erroneous.  We therefore affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Gordon O. Hoberg, S.J.





[¶3]	Gordon O. Hoberg, S.J., sitting in place of Kapsner, J., disqualified.